Smith, Judge.
Judgment was entered against the defendant-appellee and upon motion of defendant, it was vacated and set aside on April 23, 1976, leaving the case pending in the court below. Notice of appeal from this action was filed on the 5th day of May, 1976. No certificate of review appears in the record, nor does it appear an application for interlocutory appeal was filed and granted according to Section 1 of the Act of 1975 (Ga. L. 1975, pp. 757, 758); Code Ann. § 6-701(a) 2 (A). See also Bouldin v. Mote, 136 Ga. App. 73 (220 SE2d 79). The appeal, therefore, must be dismissed as premature.

Appeal dismissed.


Marshall and McMurray, JJ., concur.